Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This correspondence is in response to the amended listing of claims filed on July 27, 2020. Claim 8 is now cancelled while claims 2-7 and 9-15 are currently amended. New claims 16-22 have been added. Claims 1-7 and 9-22 are currently pending.

Allowable Subject Matter
The amended claims 1-7 and 9-22, filed July 27, 2020, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to managing service access using smart contracts by utilizing block chain, public and private keys, and the recording of a delegation contract that includes a service ID, service requestor ID, and a selected service offer that is cryptographically signed with the private keys of the requestor and the service.
The claimed invention begins by receiving a request to access a service hosted in the data center, from a requestor. The requestor is associated with a unique pair of cryptographic private and public keys. The invention then determines a set of one or more service offers that can be offered by the service to the requestor. Each of these services from the set of service offers, is cryptographically signed 
The closest prior art that could be found was Wilkinson et al (US PGPub No: 2018/0025365). Wilkinson teaches a network that supports block chain within a network to store customer profiles and product information. Wilkinson also teaches something still quite rare, signatures from both a sender and a courier using their respective private keys; see paragraph 253. However, Wilkinson falls short in quite a few areas. First, Wilkinson does not teach utilizing these private keys to grant access to a product, far be it a service. Wilkinson also does not support a requestor/client selecting a service from a set of services. Finally while Wilkinson does support the use of two private keys, Wilkinson does not clearly teach recording of a delegation/selection contract that includes a service ID, service requestor ID, and a selected service offer that is cryptographically signed with the private keys of the requestor and the service.  As such, Wilkinson fails to qualify as pertinent prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456